

117 S1476 IS: Supporting and Empowering the Nation to Improve Outcomes that Reaffirm Careers, Activities, and Recreation for the Elderly Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1476IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Portman (for himself, Mr. Casey, Mr. Scott of South Carolina, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to enable greater participation by seniors and Medicare beneficiaries in State Medicaid programs for working people with disabilities.1.Short titleThis Act may be cited as the Supporting and Empowering the Nation to Improve Outcomes that Reaffirm Careers, Activities, and Recreation for the Elderly Act, or the SENIOR CARE Act.2.Allowing seniors and Medicare beneficiaries to participate in State Medicaid programs for working
 people with disabilitiesTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended in sections 1902(a)(10)(A)(ii)(XV) and 1905(v)(1)(A) by striking , but less than 65, each place it appears.